t c memo united_states tax_court sainte claire corporation james f boccardo tax_matters_person petitioner v commissioner of internal revenue respondent sainte claire corporation petitioner v commissioner of internal revenue respondent docket nos filed date clarence j ferrari jr and lisa i caputo for petitioners lavonne d lawson for respondent these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case memorandum findings_of_fact and opinion wells judge by notices of final s_corporation administrative adjustment respondent determined adjustments to the income of sainte claire corporation sainte claire an s_corporation for the taxable years ended date and respondent also determined deficiencies in sainte claire's and federal_income_tax in the amounts of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues remaining to be decided in the instant case are whether during sainte claire constructively received the principal_amount of a promissory note that it had been given in connection with the sale of certain property or whether st claire disposed of the note which was an installment_obligation within the meaning of sec_453b although sainte claire elected to be an s_corporation for its and taxable years respondent determined that it was liable for tax on its excess_net_passive_income pursuant to sec_1375 for and on its net_capital_gain pursuant to sec_1374 for petitioners object on grounds of relevance to entries in an exhibit prepared by respondent's agent that relate to payments of interest by james f boccardo to sainte claire during and while we sustain petitioners' objection consideration of those entries would not have altered our decision herein findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time the petitions in the instant case were filed the principal_place_of_business of sainte claire was located in san jose california during the years in issue sainte claire used the cash_receipts_and_disbursements_method of accounting sainte claire was organized pursuant to california law on date and elected to be an s_corporation on date pursuant to the recommendation of its tax counsel the corporation's first acquisition was a hotel and it subsequently acquired other real_estate including ranches and mobile home parks its initial shareholders consisted of james f boccardo mr boccardo and three of his friends and clients joseph perrucci frank dinapoli and earl heple each of whom held one quarter of its stock mr heple was killed in a construction accident during the 1950's frank dinapoli died during and mr perrucci died during mr heple's interest in sainte claire came to be held by mr boccardo's family the interests in sainte claire that had originally been held by frank dinapoli and mr perrucci became dispersed among inter alia members of their families at least during the stock of sainte claire was held by the following individuals members of families and a_trust in the percentages indicated james f and lorraine v boccardo1 john h boccardo iii leanne c boccardo rees patricia perrucci melehan joann perrucci o'connell angelina perrucci james s vaudagna dinapoli family shareholders fl ee dinapoli trust mulcahy family shareholders dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lorraine v boccardo was mr boccardo's wife mr boccardo was one of the original directors of sainte claire and he continued to hold that office subsequently during the 1960's mr boccardo frank dinapoli and mr perrucci managed sainte claire's affairs after frank dinapoli's death during his son j philip dinapoli mr dinapoli became a director of sainte claire after mr perrucci's death during joann perrucci o'connell became a director of sainte claire from and during all subsequent times relevant to the instant case the directors of sainte claire consisted of mr boccardo mr dinapoli and ms o'connell from the founding of sainte claire and during all times relevant to the instant case mr boccardo was its president mr dinapoli became its secretary after mr perrucci's death and continued to hold that office during all subsequent times relevant to the instant case ms o'connell was its assistant secretary from through at least during relevant times after mr boccardo would make day-to-day decisions concerning sainte claire's affairs but would consult the other board members on decisions of consequence sainte claire's board held periodic meetings certain of which other shareholders would attend during mr boccardo purchased two prune ranches known as the arboga and gridley ranches from sainte claire mr boccardo assumed the existing mortgages on the ranches and gave sainte claire a promissory note note dated date in the amount of dollar_figure that bore interest at the rate of 6-½ percent per annum payable semiannually and that provided for a balloon payment of the principal on or before date although the note stated that it was secured_by deed_of_trust it was actually unsecured mr boccardo sold the gridley ranch during he sold the arboga ranch during date for dollar_figure prior to the time that the note became due mr boccardo discussed the possibility of extending it with mr dinapoli ms o'connell and others mr boccardo requested the extension because commitments made by him in connection with his real_estate investments had left him short of cash and he would have been obliged to borrow in order to pay the note at the time that the note was due mr boccardo a successful attorney and real_estate investor was worth approximately dollar_figure million and had a substantial income mr boccardo would have paid the note had sainte claire requested it on date the date the note matured a meeting of sainte claire's board was held which was also attended by other shareholders at which mr boccardo requested that the note be extended in consideration of the extension mr boccardo offered to pay interest on the principal_amount at the rate of percent per annum mr boccardo considered that rate to be more than the rate that sainte claire would have received on another investment such as a certificate of deposit he also preferred to deal with and pay interest to sainte claire a corporation that he partially owned rather than a third party such as a bank mr dinapoli who had experience in banking recommended acceptance of mr boccardo's proposal because he considered the interest rate offered to be advantageous to sainte claire and mr boccardo to be creditworthy after discussion by the board and shareholders present the board unanimously voted to accept mr boccardo's proposal and that action was reflected in the minutes of the meeting as follows whereas the promissory note dated date in the sum of dollar_figure executed by james f boccardo has matured the following resolution was unanimously adopted be it resolved that this corporation shall renew the promissory note in the sum of dollar_figure to date at an interest rate of nine percent said note to be executed by james f boccardo mr boccardo executed an unsecured promissory note note dated date in the amount of dollar_figure that bore interest at the rate of percent per annum payable semi- annually and that provided for a balloon payment of the principal on or before date sainte claire's board met on date and voted to renew the note for year mr boccardo executed a promissory note note dated date that was due on or before date but that otherwise was made on the same terms as the note on date sainte claire's board met and voted to extend the due_date of mr boccardo's note to date mr boccardo executed a promissory note note dated date that was due on or before date but that otherwise was made on the same terms as the note during mr boccardo paid sainte claire dollar_figure representing payment of the principal of the note in the amount of dollar_figure and interest in the amount of dollar_figure also during that year sainte claire distributed the principal payment of dollar_figure to its shareholders sainte claire reported gain on the sale of the arboga and gridley ranches in the parties do not attempt to explain the dollar_figure discrepancy between the principal_amount of the note which was dollar_figure and the amount of principal paid_by mr boccardo which was dollar_figure the parties however stipulated that mr boccardo paid the principal_amount owed sainte claire during the amount of dollar_figure on its s_corporation income_tax return opinion in the instant case we must decide whether during sainte claire constructively received the principal_amount of the note or alternatively whether st claire disposed of that installment_obligation within the meaning of sec_453b if we conclude that either of those events occurred sainte claire would be required to recognize in its taxable_year the gain realized on the sale of the arboga and gridley ranches dollar_figure which was also the principal_amount of the note petitioners do not dispute that in the event gain from the sale of the ranches must be recognized in sainte claire's taxable_year the provisions of sec_1374 as applicable to sainte claire are met with respect to that gain and that tax on that gain would be payable by sainte claire because sainte claire made its election to be an sec_5 corporation on date it is in general subject_to taxation on its net_capital_gain pursuant to the provisions of sec_1374 as it existed prior to the amendments made by sec_632 of the tax_reform_act_of_1986 publaw_99_514 stat tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2277 providing for effective date of change sec_1374 prior to amendment provided that if for a taxable_year of an s_corporation its net_capital_gain exceeded dollar_figure and percent of its taxable_income and the s corporation's taxable_income for the year exceeded dollar_figure a tax was imposed on the income of the corporation pursuant to sec_1374 prior to amendment the tax was not imposed for an s corporation's taxable_year where its election to be treated as an s_corporation had been in effect for the immediately preceding_taxable_years continued the first issue we consider is whether during sainte claire constructively received the principal of the note sec_451 provides that any item_of_gross_income received by a taxpayer is to be included in the gross_income for the taxable_year in which received unless the item is to be properly accounted for during a different period pursuant to the taxpayer's method_of_accounting sec_1_451-1 income_tax regs provides that taxpayers using the cash_receipts_and_disbursements_method of accounting which sainte claire did during relevant times shall include in gross_income amounts when actually or constructively received sec_1_451-2 income_tax regs describes the doctrine_of constructive receipt as follows income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he continued sec_1_1374-1a income_tax regs see generally 77_tc_1107 the exception provided by former sec_1374 does not apply to sainte claire in briefing this issue both parties discuss 81_tc_893 modified 87_tc_164 however neither party notes that this court subsequently reconsidered its holding that the taxpayer had constructively received the proceeds of an installment_sale 87_tc_164 modifying 81_tc_893 in reconsidering that holding this court also stated that the discussion of constructive receipt in the earlier opinion should be disregarded id pincite n accordingly we do not consider the opinion cited to us by the parties may have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions although the doctrine is sparingly applied a taxpayer will be found to be in constructive receipt of income where the taxpayer had an unrestricted right to receive the income the taxpayer was able to collect it and the failure to receive it resulted from the exercise of the taxpayer's own choice 992_f2d_929 9th cir 293_f2d_323 9th cir 103_tc_634 affd without published opinion 89_f3d_856 11th cir 31_bta_1067 but see 360_fsupp_597 w d pa the doctrine prevents a taxpayer from turning its back on income otherwise available 29_bta_63 the question whether a taxpayer has constructively received income is one of fact 292_us_210 bennett v united_states supra pincite 96_tc_814 in the instant case the evidence shows that at the time sainte claire's board voted on date to renew the note it had matured and sainte claire had an unqualified right to receive the principal_amount the parties stipulated that the note became due on date on which date sainte claire's board_of directors met and extended payment of the principal thereon moreover the resolution reflecting the board's action stated that the note has matured while mr boccardo discussed extending his note with members of sainte claire's board and others prior to the due_date of the note we are not persuaded by the record in the instant case that an agreement or understanding that the note would be extended existed prior to the vote of the board on date accordingly the cases holding that a taxpayer may effectively defer for tax purposes receipt of income payable pursuant to an agreement by entering into a superseding agreement prior to the time the income is due pursuant to the terms of the original agreement see eg martin v commissioner supra pincite 18_tc_570 affd 207_f2d_711 7th cir 8_tc_809 41_bta_940 are not controlling in the instant case because the agreement to defer payment was not made until sainte claire's right to the income became vested the second factor to be considered is whether sainte claire was able to collect the principal_amount of the note from mr boccardo at the time it became due petitioners in arguing that sainte claire did not constructively receive the note principal stress that no funds of mr boccardo's were transferred to set_aside for or otherwise made available to sainte claire during we note that the existence of an entry crediting the note principal to sainte claire on mr boccardo's books is not required for a finding of constructive receipt 18_tc_883 hooper v commissioner tcmemo_1995_108 moreover at the time that the note was due mr boccardo a successful attorney and real_estate investor was worth over dollar_figure million and had a substantial income although because of commitments connected with his real_estate investments he did not have sufficient cash on hand to pay the note he admitted that he could have borrowed the funds to do so an obligor's lack of ready cash does not prevent constructive receipt of an amount due a taxpayer where the obligor has the ability to borrow the funds necessary for payment a d s84_f2d_23 5th cir 33_bta_135 56_tc_119 5_tc_283 despite his other commitments mr boccardo could and would have paid the note had sainte claire requested him to do so rhombar mr boccardo apparently used the cash_method_of_accounting although his commitments may have made it inconvenient to do so mr boccardo was willing to pay sainte claire for instance at one point in his testimony while discussing the advantages to sainte claire of having him as its debtor mr boccardo stated continued co v commissioner 47_tc_75 affd on another ground 306_f2d_516 2d cir which is relied on by petitioners is distinguishable because the debtor in that case was in a stringent cash position and apparently was unable to pay its obligations precluding application of the doctrine although sainte claire had the right to receive payment on the note and was able to collect the note principal from mr boccardo it did not actually receive payment because its board decided to renew the note to date sainte claire's voluntary choice not to receive payment is ineffective to prevent its constructive receipt of the principal_amount of the note 295_f2d_649 7th cir affg tcmemo_1960_197 219_f2d_523 5th cir 205_f2d_538 8th cir 50_tc_602 49_tc_180 22_tc_945 affd per curiam 226_f2d_600 6th cir 1_tc_113 continued a they get nine percent instead of six or seven or five or four from a borrower mr boccardo that they could call up any day and say hey would you do me a favor would you pay that note tomorrow we've got to do this and i'd say sure q a now-- you're dealing with friends 30_bta_318 the rule is summarized in the following excerpt from 193_fsupp_930 e d ark which we quoted with approval in martin v commissioner t c pincite- where a taxpayer acquires an unconditioned vested right to receive the proceeds of the sale and the buyer is ready willing and able to make payment the taxpayer cannot avoid treating the proceeds as income for that year by voluntarily declining to accept payment during that year or by requesting the purchaser not to pay him until a later year or even by voluntarily putting himself under some legal disability or restriction with respect to payment in such circumstances he will be deemed in constructive receipt of the income notwithstanding his refusal to accept payment or his self-imposed restraints on payment emphasis supplied petitioners contend that tax considerations played no part in the decision to renew mr boccardo's note and that there were valid business reasons for the renewal however the presence or absence of a tax_avoidance motive does not control the applicability of the constructive_receipt_doctrine here as was stated in 74_f2d_147 8th cir if the sole basis and reason for constructive receipt of income were the avoidance of fraud in tax_evasion the taxpayer's argument would carry much force because there was obviously no thought of tax_evasion here however the strongest reason for holding constructive receipt of income to be within the statute is that for taxation purposes income is received or realized when it is made subject_to the will and control of the taxpayer and can be except for his own action or inaction reduced to actual possession so viewed it makes no difference why the taxpayer did not reduce to actual possession the matter is in no wise dependent upon what he does or upon what he fails to do it depends solely upon the existence of a situation where the income is fully available to him accordingly we find that sainte claire constructively received the principal_amount of the note during which sainte claire then re-advanced to mr boccardo accordingly sainte claire is required to recognize in its taxable_year the gain realized on the sale of the arboga and gridley ranches because we decide the question of constructive receipt in respondent's favor it is unnecessary for us to consider whether a disposition of the note occurred within the meaning of sec_453b to reflect the foregoing and the parties' stipulation of settled issues decisions will be entered under rule
